Citation Nr: 1646562	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO. 11-31 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2016, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of this claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Veteran has a qualifying diagnosis of PTSD. 

2. The Veteran's claimed in-service stressor is consistent with the circumstances, conditions, and hardships of his service.

3. The Veteran is presumed to have been in sound condition; no psychiatric diagnoses were noted when he was examined, accepted, and enrolled into service. 

4. Resolving all reasonable doubt in favor of the Veteran, the current PTSD is related to the claimed in-service stressor.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The issue of service connection for PTSD has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran contends that service connection is warranted for PTSD due to experiences while serving during the Vietnam War. Specifically, the Veteran contends that he was engaged with a presumed enemy combatant and that the in-service stressor is related to that combat. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran was engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; see also Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current disability with a qualifying diagnosis of PTSD. A September 2011 VA medical examination report reflects a diagnosis of PTSD from a licensed psychologist. VA medical records between October 2011 and February 2016 show that the Veteran is currently attending regularly-scheduled PTSD support group meetings and undergoing other treatment for his PTSD. Therefore, the evidence shows that the Veteran has PTSD.

The evidence supports a finding that the Veteran was engaged in combat with the enemy and that the in-service stressor is related to that combat. In a June 2009 VA statement (Form 21-4138), the Veteran reported that in January 1969, his company responded to an attack and explosion at a nearby petroleum depot. The Veteran states that he encountered someone whom he believed to be an enemy combatant. In response, the Veteran shot at the perceived enemy combatant, a twelve-year-old Vietnamese boy, resulting in the death of the boy. He made similar contentions in a March 2016 statement (VA Form 21-0781) and during the August 2016 Board hearing.

The RO sought to corroborate the Veteran's reported in-service stressor. In November 2009, the Joint Services Records Research Center (JSRRC) indicated that there was insufficient information to corroborate the in-service stressor. However, the Veteran has consistently described details of the claimed in-service event in connection with the current appeal. The Veteran's Form DD-214 reflects that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal. Furthermore, service personnel records document that the Veteran was stationed in Vietnam at Long Binh as a member of the 720th Military Police Battalion from June 1968 to July 1969. The Board finds the Veteran's statements to be consistent with the circumstances, conditions, and hardships of his service. Therefore, in the absence of clear and convincing evidence to the contrary, the Veteran's lay statements alone are sufficient to establish the occurrence of the in-service stressor. See 38 C.F.R. § 3.304(f)(2). 

The evidence supports a link, or nexus, between the Veteran's current PTSD and his in-service stressor. Upon VA examination in September 2011, the Veteran reported the in-service stressor of the death of the twelve-year-old Vietnamese boy. The VA examiner, a clinical psychologist, opined that the stressor is adequate to support the diagnosis of PTSD. Contradictory to her own statement, however, the VA examiner indicated that "it appears likely that many of the symptoms were present prior to his joining the military and therefore, not related to any experiences in the military." The VA examiner stated that "it is not possible to conclude that it is at least as likely as not that the currently diagnosed PTSD is due to the stressor."

The Veteran is presumed sound upon joining the military. The Veteran's May 1967 service enlistment examination did not note any diagnosis or symptoms of PTSD. The Veteran testified at the August 2016 Board hearing that he did not have "PTSD type symptoms" before joining the military. Therefore, the Veteran is presumed to have been in sound condition with no diagnosis for any psychiatric disorders when he was examined, accepted, and enrolled in service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). For these reasons, the probative value of the VA examiner's statement regarding preexisting symptoms and the effect these symptoms on the Veteran's PTSD diagnosis is diminished.

In a January 2015 letter, a licensed VA psychologist discussed the Veteran's current treatment and symptoms of PTSD. In his medical evaluation and treatment of the Veteran, the VA psychologist considered the Veteran's statements that he did not have any symptoms prior to his experiences in Vietnam and that he did not endorse any preexisting conditions that would lead to such issues.

The Veteran is presumed sound at service entrance and has provided credible testimony regarding an in-service stressor. The September 2011 VA examiner and January 2015 VA psychologist have assigned a diagnosis of PTSD to the Veteran's psychological profile. The VA examiner has indicated that the Veteran's claimed in-service stressor was adequate to support the diagnosis of PTSD. The medical opinions are competent, credible, and probative evidence in support of the Veteran's claim. Therefore, the evidence supports the finding of a nexus between the Veteran's in-service stressor and his PTSD. 

Based on the above, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and the claimed in-service stressor is related to the Veteran engaging in combat with the enemy. Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that the Veteran's current PTSD is etiologically related to his claimed in-service stressor. For these reasons, the Board finds that the criteria for service connection for PTSD have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


